 In theMatter Of MICHIGAN POLE& TIE COMPANY,EMPLOYERandINTERNATIONALWOODWORKERS OF AMERICA, CIO, LOCAL 12-15,PETITIONERCase No. 18-RC-499.-Decided January 30,1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before John P.von Rohr, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, theBoard has delegated its powers in connection withthis case to a three-member panel[Chairman Herzog and MembersHouston and Reynolds].Upon the entire record in this case,the Board finds :1.The Employer,a Michigan corporation, with its only plant andprincipal place of business located in Newberry, Michigan,manufac-tures lumber and related forest products.During the first 11 monthsof 1949, the Employer purchased raw material consisting of logs ofthe approximate value of $50,000, all of which was purchased withinthe State of Michigan.During the same period,the Employer proc-essed and sold lumber products of the approximate value of $500,000,of which approximately 25 percent was shipped to points outsidethe State.We find that the Employer is engaged in commerce within themeaning of the National Labor Relations Act.'2.The labor organization involved claims to represent employeesof the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and(7) of the Act.4.The appropriate unit :The Petitioner seeks certification as representative of a unit con-sisting of the Employer's production and maintenance employees.1SeeAlabama Brick & Tile Company, Inc.,80 NLRB 1365.88 NLRB No. 87.339882191-51-23 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Petitioner would include in this unit the tallyman, lumber grader,log scaler and log pond foreman, the chief inspector foreman, andthe inspector foreman as nonsupervisory workmen and plant clericals,but would exclude all office clerical employees, the cruiser, and oneof the Employer's two watchmen. The Employer contends that allclerical employees, the cruiser, and both watchmen should be included.It further contends, however, that if its office clerical employees areexcluded, the classifications named above, which the Petitioner wouldinclude as plant clericals, should also be excluded.Plant clericals and leadmen:The tallyman and the lumber graderare stationed in the mill next to each other where the lumber is beingprocessed from logs.The tallyman keeps account of production bymarking down on a tally sheet the size, quality, and quantity of thelumber as it passes by.At the end of the workday he brings his tallysheet to the office.The lumber grader marks the grade of the lumberon each log as it passes by. The log scaler and log pond foreman isan employee who spends about 60 percent of his time unloading logsfrom the trucks, and poling logs from the pond into a chain to becarried into the mill.He checks logs with a ruler to determine thefootage, which he enters on a tally sheet.At the end of the day hesummarizes his tally sheets and submits the summary to the office.The chief inspector foreman and the inspector foreman each work withthree or four workmen loading freight cars in accordance with speci-fications of the shipping orders.They measure each piece of lumberbefore it is loaded, determining its length, width, quality, and kind.They also keep tally sheets which they submit to the office after thecars are loaded.All these employees work with small groups of pro-duction employees.However, they neither responsibly direct nor havepower effectively to recommend the hiring and discharge of those withwhom they work.We find that none of these employees have super-visory powers and we shall include them in the unit as nonsupervisoryleadmen having some of the functions of plant clericals?Ofice clerical employees:The office clerical employees consist of onebookkeeper and three clerks.The bookkeeper is in charge of all theEmployer's bookkeeping and accounting.One of the clerks, whiledoing most of his work in the office, frequently goes into the yard todeliver orders for lumber and to obtain information.The other twoclerks perform all their duties in the office.Together these employeesprepare shipping orders, invoices, and payrolls, take care of the ac-counting, and perform all the other office work.We shall adhere toour well-established policy not to include office clericals in a production2Welding Shipyards, Inc.,81 NLRB 936. MICHIGAN POLE & TIE COMPANY341and maintenance unit in a manufacturing industry.We shall excludethese employees from the unit herein found appropriate.3Cruiser:The cruiser spends from 85 to 90 percent of his time outsidethe Employer's yard.His main duties consist of scouting the woodsfor the purpose of locating desirable timber and making estimates forthe Employer of the total number of log feet.He also spends part ofhis time in building roads with a bulldozer, and he carries suppliesfrom the mill to the crews in the woods.He is one of only three em-ployees who are paid on a salary basis 4 rather than on the basis ofhourly rates.We find that, because of his duties, the cruiser has little,,if any, common interest with the Employer's production and main-tenance employees.We shall exclude him from the unit .5Watchmen:The Employer has two employees who are classifiedas watchmen.One of these spends by far the greater part of hisworking time in production and maintenance work.Both theEmployer and the Petitioner agree that he should be included in theunit.The other watchman works only at night.He spends only 10minutes of each hour making the rounds and punching clocks. Thebalance of his working time is spent in tending the boilers, addingfuel and water, cleaning up the ashes and debris, and occasionally,answering the telephone.As he spends the greater part of his timein maintenance work, we shall include him in the unit .6We find that all production and maintenance employees at theEmployer's Newberry, Michigan, plant, including the tallyman, lum-ber grader, log scaler and long pond foreman, chief inspector fore-man, inspector foreman, and watchmen, but excluding office clericalemployees, the cruiser, and all supervisors as defined in the Act, con-stitute a unit appropriate for purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but, not later than 301days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case was.heard, and subject to Sections 203.61 and 203.62 of National Labor3Western Electric Company, Inc.,84 NLRB 552.*The superintendent and bookkeeper are the other two employees who are paid on a_salary basis.SThe Petitioner would exclude the cruiser as a confidential employee.The record indi- .cates that his work is confidential only in a business,and not a labor relations, sense.6Swan Flodin, Walter Flodin and Eric Bryce, a partnership, d/b/a Flodin Lumber Com-pany,82 NLRB 889. 342DECISIONSOF NATIONAL LABORRELATIONS BOARDRelations Board Rules and Regulations, among the employees in the.unit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employees onstrike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bargain-ing, by International Woodworkers of America, CIO, Local 12-15.